department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postu-152919-01 cc psi b3 uilc internal_revenue_service national_office field_service_advice memorandum for lewis r mandel special trial attorney cc lm f slli from subject paul f kugler associate chief_counsel cc psi aggregation for of lilo investments for purposes of sec_6111 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend promoter date date type type type type type type type type issue whether promoter’s lease-in lease-out lilo transactions may be aggregated for purposes of sec_6111 conclusion promoter’s lilo transactions may be aggregated for purposes of sec_6111 because the transactions involved investments that are considered similar within the meaning of sec_301_6111-1t a-22 facts the present case involves the promotion of lilo deals generally consistent with the structure described in revrul_99_14 1999_1_cb_835 promoter has described the structure as follows a lilo is a structure for a coordinated transaction consisting of at least two leases a head lease and a sublease the lessor under the head lease is typically a municipality the nominal lessee on the head lease and the nominal lessor on the sublease is typically a passthrough_entity grantor_trust or partnership maintained by a fiduciary institution for one or more u s investors the municipality that is the head lessor is ordinarily the sublessee on the sublease transaction the sublease term is typically percent of the head lease_term the head lease payment conditions ordinarily require an initial prepayment of rents for a term equal to the base term of the sublease with a subsequent payment when the head lease_term expires at the end of the sublease the head lessor has an option to buyout the remaining term of the head lease by paying the investor head lessee a fixed amount exercise of the fixed amount buyout will terminate the head lessee’s obligation to make the subsequent head lease payment the investor the head lessee sublessor participates through an equity_investment and financing obtained through commercial lenders the timing and amount of the sublessee’s rent obligations under the sublease are generally designed to match the sublessor’s repayment obligations to the lenders the sublessee will also generally deposit an amount with an affiliate of the lending institution that generates interest_income sufficient to satisfy the sublessee’s rental obligations the series of pledges and cross-pledges will generally result in a defeasance of all payment obligations the sublessee will also invest in highly rated debt securities which upon maturation will be sufficient to fund the buyout on date promoter provided the service with written information regarding specific transactions within the generic lilo parameters in which promoter had been involved promoter also has provided the service a preliminary disclosure regarding the subject matter of the offsetting leases in these transactions based on information included in that disclosure fourteen of the transactions involved type assets two involved type assets two involved type assets two involved type assets one involved a type asset one involved a type asset one involved a type asset and one involved a type asset promoter argues that the subject matter of the offsetting leases in these transactions are the business_assets of the lilo investment and that the separate lilo investments may not be aggregated unless the business_assets are similar law sec_6111 provides that a tax_shelter_organizer shall register the tax_shelter with the secretary in such form and in such manner as the secretary may prescribe not later than the day on which the first offering_for_sale of interests in such tax_shelter occurs sec_6111 provides that the term tax_shelter means any investment with respect to which any person could reasonably infer from the representations made or to be made in connection with the offering_for_sale of interests in the investment that the tax_shelter_ratio for any investor as of the close of any of the first years ending after the date on which such investment is offered for sale may be greater than to and which is i required to be registered under a federal or state law regulating securities ii sold pursuant to an exemption from registration requiring the filing of a notice with a federal or state_agency regulating the offering or sale of securities or iii a substantial investment sec_6111 provides that an investment is a substantial investment if the aggregate amount which may be offered for sale exceeds dollar_figure and there are expected to be or more investors sec_6111 provides that the secretary may prescribe regulations which provide rules for the aggregation of similar investments offered by the same person or persons for purposes of applying sec_6111 sec_301_6111-1t a-22 of the procedure and administration regulations provides that for purposes of determining whether investments are parts of a substantial investment similar investments offered by the same person or related_persons as defined in sec_168 are aggregated together investments are considered similar if they involve similar principal business_assets and similar plans or arrangements investments that include no business_assets will be considered similar if they involve similar plans or arrangements congress addressed the issue of aggregation in the legislative_history and stated for purposes of this definition of substantial investments similar investments organized by the same person are aggregated house report no pincite reprinted pincite c b vol congress recognized the possibility that a promoter might be able to characterize the promotion of shelters as separate transactions none of which could be characterized as a substantial investment analysis a the lilo transactions may be considered similar investments for purposes of sec_301_6111-1t a-22 because they involve similar plans or arrangements but do not include business_assets under sec_6111 and sec_301_6111-1t a-22 similar investments offered by the same promoter will be aggregated together for purposes of determining whether investments are part of a substantial investment the focus of these provisions particularly sec_6111 is on the investments as offered more specifically the focus is on the offering materials and the reasonable conclusions that the investors would draw from the materials regarding the actual interest offered to the investors the committee reports to the 1984_act contain the following passage a tax_shelter is defined as any investment including service contracts and leasing contracts with respect to which a person could reasonably infer from the representations made or to be made in connection with any offer for sale of any interest that as of the close of any of the first years the ratio with respect to any investor of a the aggregate of deductions and percent of the credits potentially allowable to b the aggregate of the cash invested and the adjusted_basis of other_property contributed by the investor reduced by any liability to which that property is subject is greater than to house report no pincite reprinted pincite c b vol congress did not limit the tax_shelter analysis to investments in a particular type of business asset congress contemplated that some investments not involving business_assets would be subject_to the registration requirements of sec_6111 thus an issue exists as to whether investors would believe themselves to be obtaining an interest in business_assets that is assets held primarily for the production_of_income or profit as opposed to obtaining an interest in tax deductions and credits the analysis relating to the focus of the investment in a lilo_transaction is relatively straightforward in these cases the generic lilo_transaction calls for an investor to lease property from a municipality and then sublease the property back to the municipality while the lease and the sublease are not structured to offset exactly they are designed to remove the risks and benefits typically associated with an investment in property see generally revrul_99_14 the representations made to an investor in a generic promotion on these lilo transactions would not lead investors to conclude that the investment would result in the possibility of a profit from the underlying asset rather the representations made to an investor in these generic lilo transactions would lead the investor to believe the investments were made in leases primarily to obtain tax benefits thus we do not believe that the lilo transactions were investments involving business_assets for purposes of sec_301_6111-1t a-22 because promoter’s lilo transactions did not involve business_assets but involved a similar plan or arrangement they may be aggregated under sec_301_6111-1t a-22 b if the lilo transactions involve business_assets the investments are considered similar for purposes of sec_301_6111-1t a-22 because the investments involve similar principal business_assets and similar plans or arrangements sec_301_6111-1t a-22 provides that investments are considered similar if they involve similar principal business_assets and similar plans or arrangements in these lilo transactions we believe that transactions involve similar plans or arrangements and if the underlying property is considered a business asset the lilo transactions also involve similar principal business_assets thus the transactions would be aggregated for purposes of sec_301_6111-1t a-22 for purposes of sec_301_6111-1t a-22 business_assets are considered similar based on the nature of the benefits and burdens potential investors expect promoter has argued that the various properties cannot be considered similar because they have inherently different physical characteristics we do not believe that the phrase similar_business assets necessarily requires an analysis of the underlying physical characteristics of the assets rather we believe that the similar requirement refers to the nature of the benefits and burdens potential investors expected regarding the investment that is if the substitution of assets would not change the nature of the benefits and burdens a potential investor expected from the investment the assets are similar for purposes of sec_301_6111-1t a-22 in support of this view is the following example from the committee reports to the 1984_act for purposes of this definition similar investments organized by the same person are aggregated for example assume a sponsor of tax_shelters develops generally similar investment plans or arrangements involving different partnerships each investing in a different item such as a separate master recording or film each with a different general_partner and each with limited partners if each partner invests dollar_figure cash and dollar_figure in nonrecourse obligations there will be investors general_partner plu sec_3 limited partners times partnerships and an aggregate investment of dollar_figure partners times dollar_figure thus each partnership will constitute part of a substantial investment if in this example representations are made that dollar_figure in tax_credits and dollar_figure in deductions are available to each limited_partner in the first year the sponsor will be required to register all of the partnerships house report no pincite reprinted pincite c b vol the example contemplates that the different partnerships would be aggregated even if some partnerships invest in a master recording and some partnerships invest in a film from the standpoint of physical characteristics master recordings and films are two different types of property thus congress did not intend to establish a like-kind standard for purposes of aggregating similar investments while master recordings and films are physically different investments in these two types of property frequently present a close correlation of the potential investors’ expectations from the investment compare anderson v commissioner tcmemo_1992_102 master recording and 88_tc_152 film as these cases suggest an investor’s expectations are determined based on the benefits and burdens of the investment not on whether the plan involves a master recording or a film thus in the context of sec_6111 master recordings and films would be considered similar principal business_assets we believe sec_301_6111-1t a-22 should be interpreted consistently with the expression of legislative intent in the committee reports to the 1984_act however promoter argues that the regulation establishes a new and inconsistent rule for aggregation specifically promoter points to the example from the regulation that reads in part as follows assume for example that a person develops similar arrangements involving different partnerships each investing in a separate but similar asset such as a separate master recording or separate piece of similar real_estate each with a different general_partner and each with different limited partners assume further that the arrangements of all of the partnerships are similar these partnerships involving similar arrangements and similar assets would be aggregated together promoter argues that the parenthetical language in the example indicates that investments involving different types of assets may not be aggregated under the regulation however the language in the example assumes that master recordings and real_estate may not be similar and that all real_estate may not be similar we believe the assumptions in the example are consistent with the view that similar refers to the investor’s expectations regarding the benefits and burdens of the investment for instance an investor that hopes to make an economic profit through eventual retail sales but currently expects an investment_tax_credit and depreciation_deductions could satisfy those expectations by investing in any master recording conversely an investor that hopes to make an economic profit through rental income and eventual resale but currently expects a sec_42 credit and depreciation_deductions would not be able to satisfy those expectations through an investment in any parcel of real_estate even though the parcels might be physically similar thus the regulation like the legislative_history implicitly focuses on the expectation of the investor rather than the differences between master recordings and real_estate while we are not aware of any authority addressing the interpretation of similar in the context of sec_301_6111-1t a-22 we note that the interpretation of similar through reference to the investor’s expectations is not a novel standard in the context of sec_1033 under sec_1033 a taxpayer may qualify for nonrecognition on the involuntary_conversion of property if the taxpayer obtains similar replacement_property attention will be directed primarily to the similarity in the relationship of the services or uses that the original and replacement properties have to the taxpayer-owner in applying this test to an owner-lessor a determination will be made as to whether the properties are of a similar service to the taxpayer the nature of the business risks connected with the properties and what the properties demand of the taxpayer in the way of management services and relations to its tenants see revrul_64_237 1964_2_cb_319 revrul_76_391 1976_2_cb_243 see also 303_f2d_326 2d cir for instance where the expectations of the taxpayer-owner are the same a gas station can be similar to a warehouse see revrul_71_41 1971_1_cb_223 if the subject matter of the lilo transactions are considered business_assets the distinctions among the various types of property type sec_1 through will not be significant if those distinctions would not affect the expectations of the investors accordingly we conclude that the focus should be on factors such as whether the different types of property present different business risks make different demands in the way of management services and relations to the sub- 1or as the legislative_history suggests any film would also satisfy the investor’s expectations lessee and generate different tax benefits given the fundamental nature of these lilo transactions we conclude that the property involved would be treated as similar assuming it was appropriate to treat the property as business_assets within the meaning of sec_301_6111-1t a-22 even if the phrase similar principle business_assets referred to an aggregation by physical characteristics promoter’s lilo transactions could be aggregated into substantial investments under sec_301_6111-1t a-22 although we recognize that the argument could be made that similar should be interpreted as referring solely to physical characteristics we disagree with this argument because the argument is inconsistent with the intent of congress for aggregation and the application of sec_6111 however we believe that in this case the business_assets could be aggregated according to physical characteristics we note that while promoter claims significant differences among the various underlying properties the physical characteristics of those underlying properties fall into three similar groups transportation real_estate and utilities each of which involve at least five transactions we believe that under promoter’s argument and based on the information promoter provided regarding completed transactions the transactions involving type assets may be aggregated the five transactions involving type sec_2 and assets may be aggregated and the five transactions involving type sec_3 and assets may be aggregated thus using promoter’s analysis regarding aggregation there would be three separate sec_6111 tax_shelters we also want to emphasize that the substantial investment requirement is based on investments that were offered for sale rather than the investments that were actually sold because promoter may have offered additional investments for sale without completing the sale additional types of assets may be aggregated accordingly examination of all investments offered for sale may result in additional aggregated transactions that satisfy the requirements of sec_6111 case development hazards and other considerations please call if you have any further questions by associate chief_counsel christine e ellison chief branch associate chief_counsel psi
